OPINION — AG — ** APPOINTMENT — DEPUTY SHERIFF ** UNDER THE PRESENT LAWS OF OKLAHOMA THE COUNTY SHERIFF OF PONTOTOC COUNTY IS AUTHORIZED UNDER 19 Ohio St. 545 [19-545] TO APPOINT A PERSON (WHETHER OR NOT HE IS EMPLOYED AS A NIGHT WATCHMAN OR IN ANY OTHER CAPACITY BY A PRIVATE PERSON, FIRM OR CORPORATION) AS A SPECIAL UNSALARIED (SPECIAL DEPUTY) DEPUTY SHERIFF, AND THAT SAID DEPUTY WOULD HAVE AUTHORITY TO CARRY A REVOLVER IN DISCHARGING HIS DUTIES AS SUCH DEPUTY, BUT NOT IN DISCHARGING HIS DUTIES AS AN EMPLOYEE OF A PRIVATE PERSON, FIRM OR CORPORATION, WHETHER OR NOT HE IS EMPLOYED AS A NIGHT WATCHMAN (SECURITY GUARD) OR IN ANY OTHER CAPACITY. (SECURITY GUARD, CARRYING FIREARMS, AUTHORITY, PERMIT, WEAPONS, PRIVATE PERSON, CITIZEN) CITE: 19 Ohio St. 545 [19-545], 21 Ohio St. 1271 [21-1271], OPINION NO. JANUARY 1, 1951 — GRANVILLE, 21 Ohio St. 1372 [21-1372] [21-1372], 21 Ohio St. 1274 [21-1274] (FRED HANSEN)